DETAILED ACTION


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: arbitration unit and display controller unit in claims 1-3 and 8-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claim(s) 1-3,8-13,16-19 and 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 1, SASAKI in view of Sugiyama teaches the display control apparatus according to claim 6.  However in the context of claims 1, 4, 6 and 7 as a whole, the prior art does not teach wherein:
the rule is a propositional logic including a left side and a right side; and
in response to the right side being fixed before the left side is fixed when executing the arbitration in order from a highest-value area, the arbitration unit is configured to re-execute the arbitration to allocate the content in the area related to the right side of the propositional logic. 
Therefore, Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable for the same reason as Claim 7.

Regarding Claim 11, SASAKI in view of Sugiyama teaches the display control apparatus according to claim 1.  However in the context of claims 1 and 11 as a whole, the prior art does not teach wherein:
the rule is a logical expression in which an operator is defined with an implication including a left side and a right side; and
when the left side of the implication is true and the right side is false, the arbitration unit determines that the rule is not satisfied, instead of making the left side false so as to make an evaluation result of the logical expression true.
Therefore, Claim 11 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-3, 8-13,16-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, SASAKI in view of Sugiyama teaches a display control apparatus comprising:
a storage configured to store a rule definition used to for a rule-based arbitration, the rule definition including an arbitration policy and a constraint expression, the arbitration policy defining a basic arbitration when allocating a content to an area set in a display device, and the constraint expression being a rule describing a property to be exceptionally satisfied;
an application configured to issue a display request to request to display the content in the area;
an arbitration unit configured to execute an arbitration that allocates the content to the area to satisfy the rule-based arbitration if a different content by a different application is displayed in the area indicated by the display request when the application issues the display request; and
a display controller unit configured to display the content, which is allocated to the area by the arbitration, in the area on the display device.
However in the context of claim 1 as a whole, the prior art does not teach “wherein:
the arbitration unit is configured to execute the arbitration so as to allocate a plurality of the contents to a plurality of the areas;
a value is set in each of the areas and each of the contents;
the arbitration unit is configured to execute the arbitration so as to allocate the plurality of the contents to the plurality of the areas, by allocating a highest-value content in order from a highest-value area, while excluding a content already allocated to another area, the rule is a propositional logic including a left side and a right side; and
in response to the right side being fixed before the left side is fixed when executing the arbitration in order from a highest-value area, the arbitration unit is configured to re-execute the arbitration to allocate the content in the area related to the right side of the propositional logic.” Therefore, Claims 1-3 and 8-13 are allowable. 

Regarding Claim 16, SASAKI in view of Sugiyama teaches a display control apparatus comprising:
a first storage configured to store a rule definition used to a rule-based arbitration, the rule definition including (i) an arbitration policy and ii) a constraint expression, the arbitration policy defining a basic arbitration allocating and displaying a content, and
a second storage configured to store an application configured to issue a display request to request to display the content in the area; and
one or more processors coupled to the first storage and the second storage, the one or more processors being configured to (i) cause the application to issue the display request,
(ii) in response to a different content by a different application being displayed in the area indicated by the display request when the application issues the display request, execute an arbitration based on the arbitration policy to provide an arbitration result,
(iii) in response to the arbitration result failing to satisfy the constraint expression, execute a re-arbitration to allocate the content to the area so as to satisfy the constraint expression, and
(iv) displaying the content, which is allocated to the area by the re- arbitration, in the area on the display device.
However in the context of claim 16 as a whole, the prior art does not teach “the arbitration policy defining a basic arbitration allocating and displaying a content with a highest value indicating a highest priority to an area set in a display device, and
the constraint expression suppressing the content allocated by the arbitration policy from being displayed.” Therefore, Claims 16-19 are allowable. 

Regarding Claim 21, SASAKI in view of Sugiyama teaches a display control apparatus comprising:
a storage configured to store a rule definition used to for a rule-based arbitration, the rule definition including an arbitration policy and a constraint expression, the arbitration policy defining a basic arbitration when allocating a content to an area set in a display device, and the constraint expression being a rule describing a property to be exceptionally satisfied;
an application configured to issue a display request to request to display the content in the area;
an arbitration unit configured to execute an arbitration that allocates the content to the area to satisfy the rule-based arbitration if a different content by a different
application is displayed in the area indicated by the display request when the application issues the display request; and
a display controller unit configured to display the content, which is allocated to the area by the arbitration, in the area on the display device.
However in the context of claim 21 as a whole, the prior art does not teach “wherein:
the rule is a logical expression in which an operator is defined with an implication including a left side and a right side; and
when the left side of the implication is true and the right side is false, the arbitration unit determines that the rule is not satisfied, instead of making the left side false so as to make an evaluation result of the logical expression true.” Therefore, Claims 21 is allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611